
	
		II
		111th CONGRESS
		1st Session
		S. 1505
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2009
			Mr. Pryor (for himself,
			 Ms. Landrieu, Mr. Vitter, and Mr.
			 Burr) introduced the following bill; which was read twice and
			 referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide immigration reform by securing America’s
		  borders, clarifying and enforcing existing laws, and enabling a practical
		  employer verification program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Secure America Through Verification and Enforcement Act of
			 2009 or as the SAVE Act of 2009.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Securing America’s International Borders
					Subtitle A—Manpower, Technology, and Infrastructure
				Improvements
					Sec. 101. Manpower.
					Sec. 102. Technology.
					Sec. 103. Infrastructure.
					Sec. 104. Aerial vehicles and surveillance systems.
					Subtitle B—Strategies and Progress Reports for Securing
				America’s Borders
					Sec. 111. National strategy to secure the borders.
					Sec. 112. Accountable financing of a secure border
				initiative.
					Subtitle C—Rapid Response Measures
					Sec. 121. Deployment of border patrol agents.
					Sec. 122. Border patrol major assets.
					Sec. 123. Electronic equipment.
					Sec. 124. Personal equipment.
					Sec. 125. Authorization of appropriations.
					Subtitle D—Border Infrastructure and Technology
				Modernization
					Sec. 131. Definitions.
					Sec. 132. Expansion of commerce security programs.
					Subtitle E—Other Border Security Initiatives
					Sec. 141. Alien smuggling and terrorism prevention.
					Sec. 142. Border security on certain Federal land.
					TITLE II—Ending Unlawful Employment
					Subtitle A—Employee Verification
					Sec. 201. Mandatory employment authorization
				verification.
					Sec. 202. Monitoring and compliance.
					Sec. 203. Mandatory notification of Social Security account
				number mismatches and multiple uses.
					Sec. 204. Establishment of electronic birth and death
				registration systems.
					Sec. 205. Penalty for failure to file correct information
				returns.
					Sec. 206. Authorization of appropriations.
					Subtitle B—Nondeductibility of Wages Paid to Unauthorized
				Aliens
					Sec. 211. Clarification that wages paid to unauthorized aliens
				may not be deducted from gross income.
					TITLE III—Enhancing and Fully Utilizing Methods of Interior
				Enforcement
					Sec. 301. Increase investigative efforts.
					Sec. 302. Increased oversight of agents.
					Sec. 303. Border relief grant program.
					Sec. 304. Rewards program.
					Sec. 305. Increased detention facilities for aliens apprehended
				for illegal entry.
					Sec. 306. Additional Immigration judgeships and law
				clerks.
					Sec. 307. Media campaign.
				
			2.DefinitionsIn this Act:
			(1)DepartmentExcept
			 as otherwise provided, the term Department means the Department
			 of Homeland Security.
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Homeland Security.
			ISecuring America’s
			 International Borders
			AManpower,
			 Technology, and Infrastructure Improvements
				101.Manpower
					(a)Border patrol
			 agentsSection 5202 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734) is amended to read
			 as follows:
						
							5202.Increase in
				full-time border patrol agents
								(a)Annual
				increasesThe Secretary of Homeland Security shall, subject to
				the availability of appropriations, increase the number of positions for
				full-time active-duty border patrol agents within the Department of Homeland
				Security (above the number of positions for which funds were appropriated for
				the preceding fiscal year), by—
									(1)2,000 in fiscal
				year 2010;
									(2)1,500 in fiscal
				year 2011;
									(3)1,000 in fiscal
				year 2012;
									(4)1,000 in fiscal
				year 2013; and
									(5)500 in fiscal year
				2014.
									(b)AllocationsOf
				the border patrol agents hired under subsection (a), 80 percent shall be
				deployed along the southern border of the United States and 20 percent shall be
				deployed along the northern border of the United States.
								(c)Authorization of
				appropriationsThere is authorized to be appropriated for each of
				fiscal years 2010 through 2014 such funds as may be necessary to carry out this
				section.
								.
					(b)Investigative
			 personnel
						(1)Additional
			 investigative personnel for alien smugglingIn addition to the
			 positions authorized under section 5202 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004, as amended by subsection (a), during each of
			 the fiscal years 2010 through 2014, the Secretary shall, subject to the
			 availability of appropriations, increase by not less than 350 the number of
			 positions for personnel within the Department assigned to specifically
			 investigate alien smuggling.
						(2)Additional funds
			 and personnel for the tunnel task forceSubject to the availability of
			 appropriations, the fiscal year 2010 budget of the Tunnel Task Force, a joint
			 force comprised of United States Immigration and Customs Enforcement, United
			 States Customs and Border Protection, and the Drug Enforcement Administration
			 personnel tasked to pinpoint tunnels that are utilized by drug lords and
			 smugglers known as coyotes to smuggle narcotics, illegal aliens,
			 and weapons, shall be increased by 50 percent above the fiscal year 2007 budget
			 for such Task Force. Such increase shall be used to increase personnel, improve
			 communication and coordination among agencies participating in such Task Force,
			 upgrade technology, and offer cash rewards and appropriate security to
			 individuals who provide such Task Force with accurate information on existing
			 tunnels that breach the international borders of the United States.
						(3)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary for each of the fiscal years 2010 through 2014 such funds as may be
			 necessary to carry out this section.
						(c)Recruitment of
			 former members of the Armed Forces and members of reserve components of the
			 Armed Forces
						(1)Requirement for
			 programThe Secretary, in conjunction with the Secretary of
			 Defense, shall establish a program to actively recruit members of a Reserve
			 component of the Armed Forces or former members of the Armed Forces or National
			 Guard to serve in United States Customs and Border Protection or United States
			 Immigration and Customs Enforcement.
						(2)Recruitment
			 incentives
							(A)Maximum student
			 loan repayments for united states border patrol agents with a two-year
			 commitmentSection 5379(b) of title 5, United States Code, is
			 amended by adding at the end the following:
								
									(4)In the case of an employee who is otherwise
				eligible for benefits under this section and who is serving as a full-time
				active-duty United States border patrol agent within the Department of Homeland
				Security—
										(A)paragraph (2)(A)
				shall be applied by substituting $20,000 for
				$10,000; and
										(B)paragraph (2)(B)
				shall be applied by substituting $80,000 for
				$60,000.
										.
							(B)Recruitment and
			 relocation bonuses and retention allowances for personnel of the
			 DepartmentThe Secretary
			 shall ensure that the authority to pay recruitment and relocation bonuses under
			 section 5753 of title 5, United States Code, the authority to pay retention
			 bonuses under section 5754 of such title, and any other similar authorities
			 available under any other provision of law, rule, or regulation, are exercised
			 to the fullest extent allowable in order to encourage service of members of a
			 Reserve component of the Armed Forces or former members of the Armed Forces or
			 National Guard in the Department.
							(3)Report on other
			 recruitment incentives
							(A)RequirementNot
			 later than 90 days after the date of enactment of this Act, the Secretary and
			 the Secretary of Defense shall jointly submit to the appropriate committees of
			 Congress a report on the desirability and feasibility of offering an incentive
			 to a member of a Reserve component of the Armed Forces or a former member of
			 the Armed Forces or National Guard for the purpose of encouraging such member
			 to serve in United States Customs and Border Patrol or United States
			 Immigration and Customs Enforcement.
							(B)ContentThe
			 report required by subparagraph (A) shall include—
								(i)a
			 description of various monetary and nonmonetary incentives considered for
			 purposes of the report; and
								(ii)an assessment of
			 the desirability and feasibility of utilizing any such incentive.
								(4)DefinitionIn this subsection, the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
							(B)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Homeland
			 Security of the House of Representatives.
							102.Technology
					(a)Equipment
			 Sharing between the Department and the Department of DefenseThe
			 Secretary and the Secretary of Defense shall develop and implement a plan to
			 use authorities provided to the Secretary of Defense under chapter 18 of title
			 10, United States Code, to increase the availability and use of Department of
			 Defense equipment, including unmanned aerial vehicles, tethered aerostat
			 radars, and other surveillance equipment, to assist the Secretary in carrying
			 out surveillance activities conducted at or near the international land borders
			 of the United States to prevent illegal immigration.
					(b)Secure
			 communicationThe Secretary shall, as expeditiously as
			 practicable, develop and implement a plan to improve the use of satellite
			 communications and other technologies to ensure clear and secure 2-way
			 communication capabilities—
						(1)among all border
			 patrol agents conducting operations between ports of entry;
						(2)between border
			 patrol agents and their respective border patrol stations; and
						(3)among all
			 appropriate law enforcement agencies of the Department and of State, local, and
			 tribal law enforcement.
						(c)Other technology
			 upgradesThe Secretary shall purchase and implement new
			 technology to secure the international borders of the United States, including
			 drones, infrared cameras, sensors, mobile lighting units, radar, and infrared
			 heat.
					(d)ReportNot
			 later than 6 months after the date of enactment of this Act, and annually
			 thereafter, the Secretary and the Secretary of Defense shall submit to Congress
			 a report that contains—
						(1)a
			 description of the current use of Department of Defense equipment to assist the
			 Secretary in carrying out surveillance of the international land borders of the
			 United States and assessment of the potential risks to citizens of the United
			 States and key foreign policy interests associated with the use of such
			 equipment;
						(2)the plan developed
			 under subsection (a) to increase the use of Department of Defense equipment to
			 assist such surveillance activities; and
						(3)a description of
			 the types of equipment and other support to be provided by the Secretary of
			 Defense under such plan during the 1-year period beginning on the date of the
			 submission of the report.
						(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary for each of the fiscal years 2010 through 2014 such funds as may be
			 necessary to carry out this section.
					103.Infrastructure
					(a)Infrastructure
			 improvements
						(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary shall construct or purchase—
							(A)office facilities
			 to accommodate additional border patrol personnel;
							(B)sport utility
			 vehicles for officers of the border patrol;
							(C)all weather roads
			 for better vehicle access and performance on remote and rugged terrain (road
			 construction should be done in consultation with the owner of the land and take
			 into account any environmental or other land use issues that are
			 relevant);
							(D)additional
			 fencing, including aesthetic fencing for use in business districts, in urban
			 areas along the international borders of the United States; and
							(E)vehicle barriers, to support, but not
			 replace, personnel, in rural and remote areas of such a border necessary to
			 achieve operational control of the international borders of the United
			 States.
							(2)Considerations
			 for road purchase or constructionThe Secretary shall ensure that any
			 construction or purchase of a road referred to in paragraph (1)(C)—
							(A)is carried out in consultation with the
			 owner of the land on which the road will be constructed or purchased from;
			 and
							(B)takes into account any environmental or
			 other land use issues that are relevant to such construction or
			 purchase.
							(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary for each of the fiscal years 2010 through 2014 such funds as may be
			 necessary to carry out this section.
					104.Aerial vehicles
			 and surveillance systems
					(a)Unmanned aerial
			 vehicle pilot programDuring the 1-year period beginning on the
			 date on which the report is submitted under section 102(d), the Secretary shall
			 conduct a pilot program to test unmanned aerial vehicles for border
			 surveillance along the international border between Canada and the United
			 States.
					(b)Unmanned aerial
			 vehicles and associated infrastructureThe Secretary shall
			 acquire and maintain unmanned aerial vehicles and related equipment for use to
			 patrol the international borders of the United States, including equipment such
			 as—
						(1)additional
			 sensors;
						(2)satellite command
			 and control; and
						(3)other necessary
			 equipment for operational support.
						(c)Aerial
			 surveillance program
						(1)In
			 generalIn conjunction with the border surveillance plan
			 developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary,
			 not later than 90 days after the date of enactment of this Act, shall develop
			 and implement a program to fully integrate and utilize aerial surveillance
			 technologies, including unmanned aerial vehicles, to enhance the security of
			 the international border between the United States and Canada and the
			 international border between the United States and Mexico. The goal of the
			 program shall be to ensure continuous monitoring of each mile of each such
			 border.
						(2)Assessment and
			 consultation requirementsIn developing the program under this
			 subsection, the Secretary shall—
							(A)consider available
			 and proposed aerial surveillance technologies;
							(B)assess the
			 feasibility and advisability of utilizing such technologies to address border
			 threats, including an assessment of the technologies considered best suited to
			 address respective threats;
							(C)consult with the
			 Secretary of Defense regarding any technologies or equipment, which the
			 Secretary may deploy along an international border of the United States;
			 and
							(D)consult with the
			 Administrator of the Federal Aviation Administration regarding safety, airspace
			 coordination and regulation, and any other issues necessary for implementation
			 of the program.
							(d)Integrated and
			 Automated Surveillance Program
						(1)Requirement for
			 programSubject to the availability of appropriations, the
			 Secretary shall establish the Integrated and Automated Surveillance Program to
			 procure additional unmanned aerial vehicles, drones, cameras, poles, sensors,
			 satellites, radar coverage, and other technologies necessary to achieve
			 operational control of the international borders of the United States and to
			 establish a security perimeter known as a virtual fence along
			 such international borders to provide a barrier to illegal immigration.
						(2)Program
			 componentsThe Secretary shall ensure, to the maximum extent
			 feasible, that—
							(A)the technologies
			 utilized in the Integrated and Automated Surveillance Program are integrated
			 and function cohesively in an automated fashion, including the integration of
			 motion sensor alerts and cameras in a manner where a sensor alert automatically
			 activates a corresponding camera to pan and tilt in the direction of the
			 triggered sensor;
							(B)cameras utilized
			 in such Program do not have to be manually operated;
							(C)such camera views
			 and positions are not fixed;
							(D)surveillance video
			 taken by such cameras is able to be viewed at multiple designated
			 communications centers;
							(E)a standard process
			 is used to collect and record, catalog, and report intrusion and response data
			 collected under such Program;
							(F)future remote
			 surveillance technology investments and upgrades for such program may be
			 integrated with existing systems;
							(G)performance
			 measures are developed and applied that can evaluate whether such Program is
			 providing desired results and increasing response effectiveness in monitoring
			 and detecting illegal intrusions along the international borders of the United
			 States;
							(H)plans are
			 developed under such Program to streamline site selection and site validation
			 processes to minimize delays of installing surveillance technology
			 infrastructure;
							(I)standards are
			 developed under such Program to expand the shared use of existing private and
			 governmental structures to install remote surveillance technology
			 infrastructure where possible;
							(J)standards are
			 developed under such Program to identify and deploy temporary or mobile
			 surveillance platforms that will increase the Secretary’s mobility and ability
			 to identify illegal border intrusions; and
							(K)border patrol agents respond to each
			 reported intrusion that appears to involve aliens or smugglers.
							(3)Evaluation of
			 contractors
							(A)Requirement for
			 standardsThe Secretary shall develop appropriate standards to
			 evaluate the performance of any contractor providing goods or services to carry
			 out the Integrated and Automated Surveillance Program.
							(B)Review by the
			 Comptroller General of the United States
								(i)In
			 generalThe Comptroller
			 General of the United States shall review each new contract related to such
			 Program and report to Congress regarding contracts with a value of more than
			 $5,000,000 in a timely manner, to determine whether such contract fully
			 complies with applicable cost requirements, performance objectives, program
			 milestones, and schedules.
								(ii)Reports to the
			 SecretaryThe Comptroller
			 General of the United States shall report the findings of each review carried
			 out under clause (i) to the Secretary in a timely manner.
								(e)Authorization
			 of appropriations
						(1)In
			 generalThere is authorized to be appropriated to the
			 Secretary—
							(A)for each of the
			 fiscal years 2010 and 2011, such sums as maybe be necessary to carry out
			 subsection (b);
							(B)such sums as may
			 be necessary to carry out subsection (c); and
							(C)such sums as may
			 be necessary to carry out subsection (d).
							(2)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1)(A) are authorized to remain available until
			 expended.
						BStrategies and
			 Progress Reports for Securing America’s Borders
				111.National
			 strategy to secure the borders
					(a)Requirement for
			 national strategyThe Secretary, in consultation with the heads
			 of other appropriate Federal agencies, shall develop a national strategy to
			 secure the international borders of the United States that describes actions to
			 be carried out to achieve operational control over all ports of entry into the
			 United States and the international land and maritime borders of the United
			 States by December 31, 2013.
					(b)ContentThe
			 national strategy required by subsection (a) shall include the
			 following:
						(1)An assessment of
			 the threats posed by terrorists and terrorist groups that may try to infiltrate
			 the United States at locations along the international land and maritime
			 borders of the United States.
						(2)A
			 risk assessment for all United States ports of entry and all portions of the
			 international land and maritime borders of the United States that includes a
			 description of activities being undertaken—
							(A)to prevent the
			 entry of terrorists, other unlawful aliens, instruments of terrorism,
			 narcotics, and other contraband into the United States; and
							(B)to protect
			 critical infrastructure at or near such ports of entry or borders.
							(3)An assessment of
			 the most appropriate, practical, and cost-effective means of defending the
			 international land and maritime borders of the United States against threats to
			 security and illegal transit, including intelligence capacities, technology,
			 equipment, personnel, and training needed to address security
			 vulnerabilities.
						(4)An
			 assessment of staffing needs for all border security functions, taking into
			 account threat and vulnerability information pertaining to the borders and the
			 impact of new security programs, policies, and technologies.
						(5)A
			 description of the border security roles and missions of Federal Government,
			 State government, local government, and tribal authorities, and recommendations
			 regarding actions the Secretary can carry out to improve coordination with such
			 authorities to enable border security and enforcement activities to be carried
			 out in a more efficient and effective manner.
						(6)An assessment of existing efforts and
			 technologies used for border security and the effect of the use of such efforts
			 and technologies on civil rights, private property rights, privacy rights, and
			 civil liberties, including an assessment of efforts to take into account asylum
			 seekers, trafficking victims, unaccompanied minor aliens, refugees and other
			 vulnerable populations, as well as the effects on United States citizens living
			 in the border region and Federal, State, and local law enforcement officers
			 working in the border region.
						(7)A
			 prioritized list of research and development objectives to enhance the security
			 of the international land and maritime borders of the United States.
						(8)A
			 description of ways to ensure that the free flow of lawful travel and commerce
			 is not unreasonably diminished by efforts, activities, and programs aimed at
			 securing the international land and maritime borders of the United
			 States.
						(9)An
			 assessment of additional detention facilities and beds that are needed to
			 detain unlawful aliens apprehended at United States ports of entry or along the
			 international land borders of the United States.
						(10)A description of
			 the performance metrics to be used to ensure accountability by the bureaus of
			 the Department in implementing such strategy.
						(11)A schedule for
			 the implementation of the security measures described in such strategy,
			 including—
							(A)a prioritization
			 of security measures;
							(B)realistic
			 deadlines for addressing the security and enforcement needs;
							(C)an estimate of
			 the resources needed to carry out such measures; and
							(D)a description of
			 the manner in which resources should be allocated.
							(c)ConsultationIn
			 developing the national strategy required by subsection (a), the Secretary
			 shall consult with representatives of—
						(1)State, local, and
			 tribal governmental authorities with responsibility for locations along the
			 international land and maritime borders of the United States; and
						(2)appropriate
			 private sector entities, nongovernmental organizations, and affected
			 communities that have expertise in areas related to border security.
						(d)CoordinationThe
			 national strategy required by subsection (a) shall be consistent with the
			 National Strategy for Maritime Security developed pursuant to Homeland Security
			 Presidential Directive 13, dated December 21, 2004.
					(e)Submission to
			 Congress
						(1)StrategyNot
			 later than December 31, 2010, the Secretary shall submit to Congress the
			 national strategy required by subsection (a).
						(2)UpdatesThe
			 Secretary shall submit to Congress any update of such strategy that the
			 Secretary determines is necessary, not later than 30 days after such update is
			 developed.
						(f)Immediate
			 ActionNothing in this section may be construed to relieve the
			 Secretary of the responsibility to take all actions necessary and appropriate
			 to achieve and maintain operational control over the entire international land
			 and maritime borders of the United States.
					112.Accountable
			 financing of a secure border initiative
					(a)Comptroller
			 General of the United States
						(1)Contract
			 reviewsIf the Comptroller
			 General of the United States becomes aware of any improper conduct or
			 wrongdoing in the course of conducting a contract review under the Secure
			 Border Initiative, the Comptroller General of the United States shall, as
			 expeditiously as practicable, refer information relating to such improper
			 conduct or wrongdoing to Congress and to the Secretary, or to another
			 appropriate official of the Department, who shall determine whether to
			 temporarily suspend the contractor from further participation in the Secure
			 Border Initiative or make such contract null and void.
						(2)ReportUpon the completion of each review
			 described in paragraph (1), the Comptroller General of the United States shall
			 submit to Congress and to the Secretary a report containing the findings of the
			 review, including findings regarding—
							(A)cost
			 overruns;
							(B)significant delays
			 in contract execution;
							(C)lack of rigorous
			 departmental contract management;
							(D)insufficient
			 departmental financial oversight;
							(E)bundling that
			 limits the ability of small businesses to compete; or
							(F)other high-risk
			 business practices.
							(b)Reports by the
			 Secretary
						(1)In
			 generalNot later than 30 days after the receipt of each report
			 required under subsection (a)(2), the Secretary shall submit to the Committee
			 on the Judiciary and the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on the Judiciary and the Committee on
			 Homeland Security of the House of Representatives a report that describes the
			 steps the Secretary has taken, or plans to take, to address the problems
			 identified in such report.
						(2)Contracts with
			 foreign companiesNot later than 60 days after the initiation of
			 each contract action with a company whose headquarters are not based in the
			 United States, the Secretary shall submit to the Committee on the Judiciary of
			 the Senate and the Committee on the Judiciary of the House of Representatives a
			 report regarding the Secure Border Initiative.
						(c)Reports on
			 United States portsNot later that 60 days after receiving
			 information regarding a proposed purchase of a contract to manage the
			 operations of a United States port by a foreign entity, the Secretary shall
			 submit a report to Congress that describes—
						(1)the proposed
			 purchase;
						(2)any security
			 concerns related to the proposed purchase; and
						(3)the manner in
			 which such security concerns have been addressed.
						CRapid Response
			 Measures
				121.Deployment of
			 border patrol agents
					(a)Emergency
			 deployment of border patrol agents
						(1)In
			 generalIf the Governor of a State along an international border
			 of the United States declares an international border security emergency and
			 requests additional agents of the border patrol (referred to in this subtitle
			 as agents) from the Secretary, the Secretary, subject to
			 paragraphs (2) and (3), may provide the State with not more than 1,000
			 additional agents for the purpose of patrolling and defending the international
			 border, in order to prevent individuals from crossing the international border
			 into the United States at any location other than an authorized port of
			 entry.
						(2)ConsultationUpon
			 receiving a request for agents under paragraph (1), the Secretary, after
			 consultation with the President, shall grant such request to the extent that
			 providing such agents will not significantly impair the Department’s ability to
			 provide border security for any other State.
						(3)Collective
			 bargainingEmergency deployments under this subsection shall be
			 made in accordance with all applicable collective bargaining agreements and
			 obligations under law.
						(b)Flexible
			 deployment of agentsThe Secretary shall ensure that agents are
			 not precluded from performing patrol duties and apprehending violators of law,
			 except in unusual circumstances if the temporary use of fixed deployment
			 positions is necessary.
					122.Border patrol
			 major assets
					(a)Control of
			 Department assetsThe Secretary shall have exclusive
			 administrative and operational control over all the assets utilized in carrying
			 out its mission, including aircraft, water craft, vehicles, detention space,
			 transportation, and all of the personnel associated with such assets.
					(b)Helicopters and
			 power boats
						(1)HelicoptersThe Secretary shall increase the number of
			 helicopters under the control of the border patrol and United States
			 Immigration and Customs Enforcement to ensure that appropriate types and
			 quantities of helicopters are procured for the various missions being performed
			 by such entities.
						(2)Power
			 boatsThe Secretary shall increase the number of power boats
			 under the control of the border patrol to ensure that the types of power boats
			 that are procured are appropriate for both the waterways in which they are used
			 and the mission requirements of the border patrol.
						(3)Use and
			 trainingThe Secretary shall—
							(A)establish an
			 overall policy on how the helicopters and power boats procured under this
			 subsection will be used; and
							(B)implement training
			 programs for the agents who use such assets, including safe operating
			 procedures and rescue operations.
							(c)Motor
			 vehicles
						(1)QuantityThe
			 Secretary shall establish a fleet of motor vehicles appropriate for use by the
			 border patrol that will permit a ratio of not less than 1 police-type vehicle
			 for every 4 agents with safety glass and other protections. The Secretary shall
			 ensure that there are sufficient numbers and types of other motor vehicles to
			 support the mission of the border patrol.
						(2)FeaturesAll
			 motor vehicles purchased for the border patrol shall—
							(A)be appropriate for
			 the mission of the border patrol; and
							(B)have a panic
			 button and a global positioning system device that is activated solely in
			 emergency situations to track the location of agents in distress.
							123.Electronic
			 equipment
					(a)Portable
			 computersThe Secretary shall ensure that each police-type motor
			 vehicle in the fleet of the border patrol is equipped with a portable computer
			 with access to all necessary law enforcement databases and otherwise suited to
			 the unique operational requirements of the border patrol.
					(b)Radio
			 equipmentThe Secretary shall
			 augment the existing radio communications system so that all law enforcement
			 personnel, including personnel of United States Immigration and Customs
			 Enforcement, working in each area where border patrol operations are conducted
			 have clear and encrypted 2-way radio communication capabilities at all times.
			 Each portable communications device shall be equipped with a panic button and a
			 global positioning system device that is activated solely in emergency
			 situations to track the location of agents in distress.
					(c)Handheld global
			 positioning system devicesThe Secretary shall ensure that border
			 patrol agents are issued a state-of-the-art handheld global positioning system
			 device for navigational purposes.
					(d)Night vision
			 equipmentThe Secretary shall ensure that sufficient quantities
			 of state-of-the-art night vision equipment are procured and maintained to
			 enable each border patrol agent working during the hours of darkness to be
			 equipped with a portable night vision device.
					124.Personal
			 equipment
					(a)Body
			 armorThe Secretary shall ensure that—
						(1)every border
			 patrol agent on duty is issued high-quality body armor that is appropriate for
			 the climate and risks faced by such agent; and
						(2)sufficient body
			 armor is purchased to cover every such agent in the field.
						(b)WeaponsThe Secretary shall ensure that—
						(1)border patrol agents are equipped with
			 weapons that are reliable and effective to protect themselves, their fellow
			 agents, and innocent third parties from the threats posed by armed
			 criminals;
						(2)that the policies of the Department
			 authorize all such agents to carry weapons that are suited to the potential
			 threats faced by such agents; and
						(3)each such agent receives appropriate
			 training in the use of such weapons.
						(c)UniformsThe
			 Secretary shall ensure that—
						(1)each border
			 patrol agent is provided with all necessary uniform items, including outerwear
			 suited to the climate, footwear, belts, holsters, and personal protective
			 equipment, at no cost to such agent; and
						(2)such items shall
			 be replaced at no cost to such agent as such items become worn or unserviceable
			 or no longer fit properly.
						125.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2010 through 2014 to carry out this
			 subtitle.
				DBorder
			 Infrastructure and Technology Modernization
				131.DefinitionsIn this subtitle:
					(1)CommissionerThe
			 term Commissioner means the Commissioner of United States Customs
			 and Border Protection.
					(2)Northern
			 borderThe term northern border means the
			 international border between the United States and Canada.
					(3)Southern
			 borderThe term southern border means the
			 international border between the United States and Mexico.
					132.Expansion of
			 commerce security programs
					(a)Customs-Trade
			 Partnership Against Terrorism
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commissioner, in consultation with the Secretary, shall develop a
			 plan to expand the programs of the Customs-Trade Partnership Against Terrorism
			 established pursuant to section 211 of the SAFE Port Act (6 U.S.C. 961),
			 including adding additional personnel for such programs, along the northern
			 border and southern border, including the following programs:
							(A)The Americas
			 Counter Smuggling Initiative established by the United States Customs and
			 Border Protection.
							(B)The Business
			 Anti-Smuggling Coalition alliance established by the United States Customs and
			 Border Protection.
							(C)The Carrier
			 Initiative Program established by the United States Customs and Border
			 Protection.
							(D)The Container
			 Security Initiative established pursuant to section 205 of the SAFE Port Act (6
			 U.S.C. 945).
							(E)The Free and
			 Secure Trade Initiative carried out by the United States Customs and Border
			 Protection.
							(F)Other industry
			 partnership programs administered by the Commissioner.
							(b)Demonstration
			 ProgramNot later than 180 days after the date of enactment of
			 this Act, the Commissioner shall establish a demonstration program to develop a
			 cooperative trade security system to improve supply chain security.
					EOther Border
			 Security Initiatives
				141.Alien smuggling
			 and terrorism prevention
					(a)Checks against
			 terrorist watchlistPersonnel of the Department shall check
			 against all available terrorist watchlists those alien smugglers and smuggled
			 individuals who are interdicted at the land, air, and sea borders of the United
			 States.
					(b)Strengthening
			 prosecution and punishment of alien smugglersSection 274(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended—
						(1)by striking the
			 subsection heading and inserting Smuggling of Unlawful and Terrorist
			 Aliens.—;
						(2)in striking
			 paragraph (1) and inserting the following:
							
								(1)Bringing in and
				harboring aliens
									(A)In
				generalWhoever, knowing or in reckless disregard of the fact
				that an individual is an alien who lacks lawful authority to come to, enter, or
				reside in the United States, knowingly—
										(i)brings that individual to the United States
				in any manner whatsoever regardless of any future official action which may be
				taken with respect to such alien;
										(ii)recruits,
				encourages, or induces that individual to come to, enter, or reside in the
				United States;
										(iii)transports or
				moves that individual in the United States, in furtherance of their unlawful
				presence; or
										(iv)harbors, conceals,
				or shields from detection the individual in any place in the United States,
				including any building or any means of transportation, or attempts or conspires
				to do so, shall be punished as provided in subparagraph (C).
										(B)Entry other than
				at a port of entryWhoever, knowing that an individual is an
				alien, brings that individual to the United States in any manner whatsoever at
				a place other than a designated port of entry or place other than as designated
				by the Secretary of Homeland Security, regardless of whether such alien has
				received prior official authorization to come to, enter, or reside in the
				United States and regardless of any future official action which may be taken
				with respect to such alien, or attempts or conspires to do so, shall be
				punished as provided in subparagraph (C).
									(C)PenaltiesA violator of this paragraph shall, for
				each alien in respect to whom such a violation occurs—
										(i)unless the offense
				is otherwise described in another clause of this subparagraph, be fined under
				title 18, United States Code or imprisoned not more than 5 years, or
				both;
										(ii)if the offense
				involved the transit of the defendant’s spouse, child, sibling, parent,
				grandparent, or niece or nephew, and the offense is not described in any of
				clauses (iii) through (vii), be fined under title 18, United States Code or
				imprisoned not more than 1 year, or both;
										(iii)if the offense is a violation of clause
				(ii), (iii), or (iv) of paragraph (1)(A) or paragraph (1)(B), and was committed
				for the purpose of profit, commercial advantage, or private financial gain, be
				fined under title 18, United States Code or imprisoned not more than 10 years,
				or both;
										(iv)if the offense is
				a violation of paragraph (1)(A)(i) and was committed for the purpose of profit,
				commercial advantage, or private financial gain, or if the offense was
				committed with the intent or reason to believe that the individual unlawfully
				brought into the United States will commit an offense against the United States
				or any State that is punishable by imprisonment for more than 1 year, be fined
				under title 18, United States Code, and imprisoned, in the case of a first or
				second violation, not less than 3 nor more than 10 years, and for any other
				violation, not less than 5 nor more than 15 years;
										(v)if the offense results in serious bodily
				injury (as defined in section 1365 of title 18, United States Code) or places
				in jeopardy the life of any person, be fined under title 18, United States Code
				or imprisoned not more than 20 years, or both;
										(vi)if the offense involved an individual who
				the defendant knew was engaged in or intended to engage in terrorist activity
				(as defined in section 212(a)(3)(B)), be fined under title 18, United States
				Code or imprisoned not more than 30 years, or both;
										(vii)if the offense
				involves kidnaping, an attempt to kidnap, the conduct required for aggravated
				sexual abuse (as described in section 2241 of title 18, United States Code,
				without regard to where it takes place), or an attempt to commit such abuse, or
				an attempt to kill, be imprisoned by any term of years or for life, fined under
				title 18, United States Code, or both; and
										(viii)if the offense results in the death of any
				person, be punished by death or imprisoned for any term of years or for life,
				fined under title 18, United States Code, or
				both.
										;
				and
						(3)by striking
			 paragraph (2) and inserting the following:
							
								(2)Jurisdiction;
				offenses on the high seas; definitions
									(A)Extraterritorial
				jurisdictionThere is
				extraterritorial jurisdiction over the offenses described in paragraph
				(1).
									(B)Offense on the
				high seasIn a prosecution for a violation of, or an attempt or
				conspiracy to violate subsection (a)(1)(A)(i), (a)(1)(A)(ii), or (a)(1)(B),
				that occurs on the high seas, no defense based on necessity can be raised
				unless the defendant—
										(i)as
				soon as practicable, reported to the Coast Guard the circumstances of the
				necessity, and if a rescue is claimed, the name, description, registry number,
				and location of the vessel engaging in the rescue; and
										(ii)did not bring,
				attempt to bring, or in any manner intentionally facilitate the entry of any
				alien into the land territory of the United States without lawful authority,
				unless exigent circumstances existed that placed the life of that alien in
				danger, in which case the reporting requirement set forth in clause (i) of this
				subparagraph is satisfied by notifying the Coast Guard as soon as practicable
				after delivering the alien to emergency medical or law enforcement personnel
				ashore.
										(C)DefinitionsIn
				this paragraph and in paragraph (1):
										(i)Lawful authorityThe term lawful authority
				means permission, authorization, or waiver that is expressly provided for in
				the immigration laws of the United States or the regulations prescribed under
				those laws and does not include any such authority secured by fraud or
				otherwise obtained in violation of law or authority that has been sought but
				not approved.
										(ii)United
				StatesThe term United States means the several
				States, the District of Columbia, the Commonwealth of Puerto Rico, Guam,
				American Samoa, the United States Virgin Islands, the Commonwealth of the
				Northern Mariana Islands, and any other territory or possession of the United
				States.
										.
						(c)Maritime law
			 enforcement
						(1)PenaltiesSubsection (b) of section 2237 of title 18,
			 United States Code, is amended to read as follows:
							
								(b)(1)Whoever intentionally
				violates this section shall, unless the offense is described in paragraph (2),
				be fined under this title or imprisoned for not more than 5 years, or
				both.
									(2)If the offense—
										(A)is
				committed in the course of a violation of section 274 of the Immigration and
				Nationality Act (alien smuggling) (8 U.S.C. 1324); chapter 77 (peonage,
				slavery, and trafficking in persons), section 111 (shipping), 111A
				(interference with vessels), 113 (stolen property), or 117 (transportation for
				illegal sexual activity) of this title; chapter 705 (maritime drug law
				enforcement) of title 46, or title II of the Act of June 15, 1917 (chapter 30;
				40 Stat. 220), the offender shall be fined under this title or imprisoned for
				not more than 10 years, or both;
										(B)results in serious bodily injury (as
				defined in section 1365 of this title) or transportation under inhumane
				conditions, the offender shall be fined under this title, imprisoned not more
				than 15 years, or both; or
										(C)results in death or involves kidnaping, an
				attempt to kidnap, the conduct required for aggravated sexual abuse (as defined
				in section 2241 without regard to where it takes place), or an attempt to
				commit such abuse, or an attempt to kill, be fined under such title or
				imprisoned for any term of years or life, or
				both.
										.
						(2)Limitation on
			 necessity defenseSection 2237(c) of title 18, United States
			 Code, is amended—
							(A)by inserting
			 (1) after (c);
							(B)by adding at the
			 end the following:
								
									(2)In a prosecution for a violation of
				this section, no defense based on necessity can be raised unless the
				defendant—
										(A)as soon as practicable upon reaching
				shore, delivered the person with respect to which the necessity arose to
				emergency medical or law enforcement personnel;
										(B)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity resulting giving rise to the
				defense; and
										(C)did not bring, attempt to bring, or in
				any manner intentionally facilitate the entry of any alien, as that term is
				defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(3)), into the land territory of the United States without lawful
				authority, unless exigent circumstances existed that placed the life of that
				alien in danger, in which case the reporting requirement of subparagraph (B) is
				satisfied by notifying the Coast Guard as soon as practicable after delivering
				that person to emergency medical or law enforcement personnel
				ashore.
										.
							(3)DefinitionSection 2237(e) of title 18, United States
			 Code, is amended—
							(A)by striking
			 and at the end of paragraph (3);
							(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(5)the term transportation under
				inhumane conditions means the transportation of persons in an engine
				compartment, storage compartment, or other confined space, transportation at an
				excessive speed, transportation of a number of persons in excess of the rated
				capacity of the means of transportation, or intentionally grounding a vessel in
				which persons are being
				transported.
									.
							(d)Amendment to the
			 sentencing guidelines
						(1)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this subsection, the United States
			 Sentencing Commission shall review and, if appropriate, amend the sentencing
			 guidelines and policy statements applicable to persons convicted of alien
			 smuggling offenses and criminal failure to heave to or obstruction of
			 boarding.
						(2)ConsiderationsIn
			 carrying out this subsection, the Sentencing Commission, shall—
							(A)consider providing sentencing enhancements
			 or stiffening existing enhancements for those convicted of offenses described
			 in paragraph (1) of this subsection that—
								(i)involve a pattern
			 of continued and flagrant violations;
								(ii)are
			 part of an ongoing commercial organization or enterprise;
								(iii)involve aliens
			 who were transported in groups of 10 or more;
								(iv)involve the
			 transportation or abandonment of aliens in a manner that endangered their
			 lives; or
								(v)involve the facilitation of terrorist
			 activity; and
								(B)consider
			 cross-references to the guidelines for Criminal Sexual Abuse and Attempted
			 Murder.
							(3)Expedited
			 proceduresThe Commission may promulgate the guidelines or
			 amendments under this subsection in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Act of 1987, as though the authority under that
			 Act had not expired.
						142.Border security
			 on certain Federal land
					(a)DefinitionsIn
			 this section:
						(1)Protected
			 landThe term protected land means land under the
			 jurisdiction of the Secretary concerned.
						(2)Secretary
			 concernedThe term Secretary concerned means—
							(A)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
							(B)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
							(b)Border
			 Protection StrategyThe Secretary, the Secretary of the Interior,
			 and the Secretary of Agriculture shall jointly develop a border protection
			 strategy that supports the border security needs of the United States in the
			 manner that best protects—
						(1)units of the
			 National Park System;
						(2)National Forest
			 System land;
						(3)land under the jurisdiction of the United
			 States Fish and Wildlife Service and Bureau of Land Management; and
						(4)other relevant land
			 under the jurisdiction of the Secretary of the Interior or the Secretary of
			 Agriculture.
						(c)Additional
			 uniformed law enforcement officers and special agents of the Department of the
			 InteriorThere are authorized to be appropriated to the Secretary
			 of the Interior for employment of uniformed law enforcement officers and
			 special agents, in addition to the number of such officers and agents employed
			 immediately before the date of the enactment of this Act, such sums as may be
			 necessary for—
						(1)22 such officers of the United States Fish
			 and Wildlife Service, including—
							(A)4 for
			 California;
							(B)9 for
			 Arizona;
							(C)2 for New Mexico;
			 and
							(D)7 for
			 Texas;
							(2)2 such agents of the United States Fish and
			 Wildlife Service, for Texas;
						(3)22
			 such officers of the National Park Service, including—
							(A)13 for Arizona;
			 and
							(B)9 for
			 Texas;
							(4)2 such agents of the National Park Service,
			 for Texas;
						(5)19 such officers of the Bureau of Land
			 Management, including—
							(A)5 for
			 California;
							(B)4 for
			 Arizona;
							(C)4 for New Mexico;
			 and
							(D)6 for
			 Texas;
							(6)2 such agents of the Bureau of Land
			 Management, including—
							(A)1 for
			 California;
							(B)2 for Arizona;
			 and
							(C)1 for New Mexico;
			 and
							(7)1 such agent of the Bureau of Indian
			 Affairs, for Texas.
						(d)Additional
			 Special Assistant United States AttorneyThere are authorized to be appropriated to
			 the Attorney General such sums as may be necessary to increase by 1 the number
			 of special assistant United States attorneys in the district of Arizona
			 dedicated to prosecution of cases generated by the Secretary of Interior, in
			 addition to the number of such attorneys employed immediately before the date
			 of the enactment of this Act.
					IIEnding Unlawful
			 Employment
			AEmployee
			 Verification
				201.Mandatory
			 employment authorization verification
					(a)Making basic
			 pilot program permanentSection 401(b) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (division C of Public Law
			 104–208; 8 U.S.C. 1324a note) is amended by adding before the period at the end
			 of the last sentence the following , except that the basic pilot program
			 described in section 403(a) shall be a permanent program.
					(b)Mandatory use of
			 E-Verify program
						(1)In
			 general
							(A)Requirement for
			 employersSubject to paragraphs (2) and (3), every person or
			 other entity that hires one or more individuals for employment in the United
			 States shall verify through the basic pilot program by section 403(a) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C
			 of Public Law 104–208; 8 U.S.C. 1324a note) (referred to in this subtitle as
			 the E-Verify program), that each such individual is authorized
			 to work in the United States.
							(B)Requirement for
			 telephone verificationThe Secretary establish a toll-free
			 telephone system that an employer may use to verify employment eligibility
			 through the E-Verify program.
							(2)Initial entities
			 required to use E-VerifyThe following entities shall satisfy the
			 requirement in paragraph (1)(A) not later than two years after the date of the
			 enactment of this Act:
							(A)Federal
			 agenciesEach department and agency of the Federal
			 Government.
							(B)Federal
			 contractorsA contractor that—
								(i)has
			 entered into a contract with the Federal Government to which section 2(b)(1) of
			 the Service Contract Act of 1965 (41 U.S.C. 351(b)(1)) applies, and any
			 subcontractor under such contract; or
								(ii)has
			 entered into a contract exempted from the application of such Act by section 6
			 of such Act (41 U.S.C. 356), and any subcontractor under such contract.
								(C)Large
			 employersAn employer that
			 employs more than 250 individuals in the United States.
							(3)Schedule for
			 other entities
							(A)Three years for
			 employers of 100 or moreEntities that employ 100 or more
			 individuals in the United States shall satisfy the requirement in paragraph
			 (1)(A) not later than three years after the date of the enactment of this
			 Act.
							(B)Four years for
			 employers with 30 or more employeesAll entities that employ 30
			 or more individuals in the United States must satisfy the requirement in
			 paragraph (1)(A) not later than four years after the date of the enactment of
			 this Act.
							(C)Five years for
			 all employersAll entities that employ one or more individuals in
			 the United States must satisfy the requirement in paragraph (1)(A) not later
			 than five years after the date of the enactment of this Act.
							(4)Verifying
			 employment authorization of current employeesEvery person or
			 other entity that employs one or more persons in the United States shall verify
			 through the E-Verify program by not later than five years after the date of the
			 enactment of this Act that each employee of such person or other entity is
			 authorized to work in the United States.
						(5)Defenses
							(A)Compliance with
			 section 274A of the Immigration and Nationality ActIn accordance with section 274A(a)(3) of
			 the Immigration and Nationality Act (8 U.S.C. 1324a(a)(3)), a person or other
			 entity that establishes that it has complied in good faith with the
			 requirements of section 274A(b) of such Act with respect to the hiring,
			 recruiting, or referral for employment of an alien in the United States has
			 established an affirmative defense that the person or entity has not violated
			 section 274A(a)(1)(A) of such Act with respect to such hiring, recruiting or
			 referral.
							(B)Compliance with
			 the E-Verify programA person
			 or other entity that has complied with the requirements in paragraphs (1) and
			 (4) shall not be liable for hiring an alien who is not eligible for employment
			 in the United States, if—
								(i)such
			 hiring occurred due to an error in the E-Verify program that was unknown to the
			 person or other entity at the time of such hiring; and
								(ii)the
			 person or other entity terminates the employment of such alien upon being
			 informed of the error referred to in clause (i).
								(6)Sanctions for
			 noncomplianceThe failure of a person or other entity to comply
			 with the requirements in paragraphs (1) or (4) shall—
							(A)be treated as a
			 violation of section 274A(a)(1)(B) of the Immigration and Nationality Act (8
			 U.S.C. 1324a(a)(1)(B)), with respect to each offense; and
							(B)create a
			 rebuttable presumption that the employer has violated section 274A(a)(1)(A) of
			 such Act.
							(7)Voluntary
			 participation of employers not immediately subject to
			 requirementNothing in this subsection shall be construed as
			 preventing a person or other entity that is not subject to the requirement of
			 paragraph (1) pursuant to paragraph (2) or (3) from voluntarily using the
			 E-Verify program to verify the employment authorization of new or current
			 employees.
						(8)State
			 interferenceNo State may
			 prohibit a person or other entity from using the E-verify program to verify the
			 employment authorization of new or current employees.
						(9)Study
							(A)FindingsThe Congress makes the following
			 findings:
								(i)A majority of tentative non-confirmations
			 that are issued by the E-Verify program occur due to incorrect or outdated
			 information in the databases utilized by the E-Verify program.
								(ii)Such incorrect or outdated information
			 includes instances in which an individual has changed his or her name legally
			 but has not updated his or her Social Security information to account for that
			 change that results in the individual receiving a tentative non-confirmation of
			 his or her eligibility for employment through the E-Verify program.
								(iii)The E-Verify program provides employers and
			 employees with simple and clear instructions on how inconsistencies in data can
			 be corrected in order to verify the work eligibility of an employee.
								(iv)Providing an individual the ability to
			 verify his or her own employment eligibility in advance of an official query of
			 the E-Verify program by an employer would allow that individual to correct data
			 errors at his or her convenience and may also serve to lessen peak demand on
			 Social Security Administration field offices.
								(B)GAO study on
			 self-verification of E-Verify programNot later than six months after the date of
			 the enactment of this Act, the Comptroller General of the United States
			 shall—
								(i)conduct a study to examine the potential of
			 a secure method of allowing individuals to check their own work eligibility, so
			 that they can address inconsistencies in their personal data that might
			 otherwise cause them to be issued a tentative non-confirmation under the
			 E-Verify program; and
								(ii)publish the results of the study required
			 by clause (i).
								(C)GAO study on
			 combating document fraud, theft, and forgeryNot later than six months after the date of
			 the enactment of this Act, the Comptroller General of the United States
			 shall—
								(i)conduct a study to examine methods to
			 combat document fraud, theft, and forgery in the use and expansion of the
			 E-Verify program; and
								(ii)publish the results of the study required
			 by clause (i), including any recommendations of the Comptroller to the
			 appropriate agencies on methods to reduce instances of document fraud, theft,
			 and forgery related to the E-Verify program.
								202.Monitoring and
			 compliance
					(a)Enhancing
			 Monitoring and Compliance of E-VerifyThe Secretary is authorized
			 to take the following actions to increase the capability and effectiveness of
			 the E-Verify Employer Monitoring and Compliance team within United States
			 Citizenship and Immigration Services:
						(1)Increase by no
			 more than 6 the number of full-time employees dedicated to the development of
			 thresholds and algorithms and quality assurance procedures for the monitoring
			 of employer adherence to the conditions that are currently outlined in the
			 E-Verify Program for Employment Verification Memorandum of
			 Understanding.
						(2)Increase as
			 necessary the number of full-time employees dedicated to outreach to employers
			 using the E-Verify program and the creation of informational tools and
			 corrective action procedures that will provide compliance assistance to these
			 employers. Such employees may also be utilized in the operation of the
			 toll-free compliance assistance call center.
						(3)Establish
			 procedures for the identification of cases of potential fraud or misuse of the
			 E-Verify program.
						(4)Establish
			 procedures for the sharing of information on these selected cases with United
			 States Immigration and Customs Enforcement for further investigation, as
			 necessary.
						(b)Requirement for
			 reportNot later than one year after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report on the activities of
			 the Office of Monitoring and Compliance that includes—
						(1)a
			 description of the types of fraud and misuse being detected by the thresholds
			 and algorithms used for employee monitoring within the Office;
						(2)the number and
			 type of cases flagged by the Office and issued to United States Immigration and
			 Customs Enforcement, as well as the outcome of these cases; and
						(3)an assessment of
			 the number and the nature of calls received by the toll-free compliance
			 assistance call center.
						203.Mandatory
			 notification of Social Security account number mismatches and multiple
			 uses
					(a)Notification of
			 multiple uses of individual social security account numbersPrior
			 to crediting any individual with concurrent earnings from more than one
			 employer, the Commissioner of Social Security shall notify the individual that
			 earnings from two or more employers are being reported under the individual’s
			 Social Security account number. Such notice shall—
						(1)include the name
			 and location of each such employer;
						(2)inform the
			 individual that inaccuracies in employment information may indicate that the
			 individual's Social Security account number is being fraudulently used by
			 another individual;
						(3)explain any
			 potential risk that an individual is subject to if the individual's Social
			 Security account number has been or is being used by another individual;
			 and
						(4)provide a
			 telephone number that an individual may call to report inaccuracies in the use
			 of the individual's Social Security account number.
						(b)Information
			 sharing
						(1)Requirement to
			 provide informationNot later than 180 days after the date of the
			 enactment of this Act, the Commissioner of Social Security shall promulgate
			 regulations in accordance with section 1106 of the Social Security Act (42
			 U.S.C. 1306) to require that information regarding all multiple use
			 notifications that lead to the identification of an unauthorized user of a
			 Social Security account number be shared with the Secretary on a timely basis.
			 Such information shall include the name and mailing address of each individual
			 who is—
							(A)the subject of an
			 unresolved mismatch notification; or
							(B)an unauthorized
			 user of another individual’s Social Security account number.
							(2)Annual
			 reportNot later than one
			 year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary shall report to Congress on the information shared with the Secretary
			 by the Commissioner of Social Security pursuant to paragraph (1) regarding
			 unauthorized users of a Social Security account number and the actions that
			 have been taken to resolve such unauthorized use.
						204.Establishment
			 of electronic birth and death registration systemsIn
			 consultation with the Secretary of Health and Human Services and the
			 Commissioner of Social Security, the Secretary shall take the following
			 actions:
					(1)Work with the
			 States to establish a common data set and common data exchange protocol for
			 electronic birth registration systems and death registration systems.
					(2)Coordinate
			 requirements for such systems to align with a national model.
					(3)Ensure that fraud
			 prevention is built into the design of electronic vital registration systems in
			 the collection of vital event data, the issuance of birth certificates, and the
			 exchange of data among government agencies.
					(4)Ensure that
			 electronic systems for issuing birth certificates, in the form of printed
			 abstracts of birth records or digitized images, employ a common format of the
			 certified copy, so that those requiring such documents can quickly confirm
			 their validity.
					(5)Establish uniform
			 field requirements for State birth registries.
					(6)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of Defense that will result in the sharing of data, with the States
			 and the Social Security Administration, regarding deaths of United States
			 military personnel and the birth and death of their dependents.
					(7)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of State to improve registration, notification, and the sharing of
			 data with the States and the Social Security Administration, regarding births
			 and deaths of United States citizens in foreign countries.
					(8)Not later than 3
			 years after the date of establishment of databases provided for under this
			 section, require States to record and retain electronic records of pertinent
			 identification information collected from requesters who are not the
			 registrants.
					(9)Not later than 6
			 months after the date of the enactment of this Act, submit to Congress a report
			 on whether there is a need for Federal laws to address penalties for fraud and
			 misuse of vital records and whether violations are sufficiently
			 enforced.
					205.Penalty for
			 failure to file correct information returns
					(a)In
			 generalSection 6721 of the
			 Internal Revenue Code of 1986 (relating to failure to file correct information
			 returns) is amended by adding at the end the following new subsection:
						
							(f)Information
				returns relating to employment of unauthorized aliens
								(1)Enforcement
				effortThe Secretary shall assess the maximum allowable penalties
				under this section on 100 percent of the employers designated in any taxable
				year by the Social Security Administration as the most egregious noncompliant
				taxpayers employing unauthorized aliens.
								(2)Penalty in case
				of employment of unauthorized aliensNotwithstanding any other
				provision in this section, in the case of a failure described in subsection
				(a)(2) with respect to any person employing an alien not authorized to be so
				employed, the penalty under this section shall be determined in accordance with
				the following table:
									
										
											
												In the case of—Not less than—Not more than—
												
											
											
												The
						first offense$2,500$5,000
												
												The
						second offense$7,500$10,000
												
												The
						third offense$25,000$40,000.
												
											
										
								
					(b)Effective
			 dateThe amendment made by this section shall apply to returns
			 the due date for which (determined without to extensions) is after the date of
			 the enactment of this Act.
					206.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be required to carry out this
			 subtitle.
				BNondeductibility of
			 Wages Paid to Unauthorized Aliens
				211.Clarification
			 that wages paid to unauthorized aliens may not be deducted from gross
			 income
					(a)In
			 generalSubsection (c) of section 162 of the Internal Revenue
			 Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is
			 amended by adding at the end the following new paragraph:
						
							(4)Wages paid to or
				on behalf of unauthorized aliens
								(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any wage paid to or on behalf of an unauthorized alien, as defined under
				section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C.
				1324a(h)(3)).
								(B)WagesFor
				the purposes of this paragraph, the term wages means all
				remuneration for employment, including the cash value of all remuneration
				(including benefits) paid in any medium other than cash.
								(C)Safe
				HarborIf a person or other
				entity is participating in the basic pilot program described in section 403 of
				the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
				U.S.C. 1324a note) and obtains confirmation of identity and employment
				eligibility in compliance with the terms and conditions of the program with
				respect to the hiring (or recruitment or referral) of an employee, subparagraph
				(A) shall not apply with respect to wages paid to such
				employee.
								.
					(b)Six-Year
			 limitation on assessment and collectionSubsection (c) of section
			 6501 of the Internal Revenue Code of 1986 (relating to exceptions) is amended
			 by adding at the end the following new paragraph:
						
							(11)Deduction
				claimed for wages paid to unauthorized aliensIn the case of a
				return of tax on which a deduction is shown in violation of section 162(c)(4),
				any tax under chapter 1 may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was
				filed.
							.
					(c)Use of
			 documentation for enforcement purposesSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended—
						(1)in subparagraph
			 (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of
			 1986, after enforcement of this Act;
						(2)in
			 subparagraph (d)(2)(F), by inserting , section 162(c)(4) of the Internal
			 Revenue Code of 1986, after enforcement of this Act;
			 and
						(3)in subparagraph
			 (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code
			 of 1986 or after or enforcement of.
						(d)Availability of
			 informationThe Commissioner of Social Security and the Secretary
			 shall make available to the Commissioner of Internal Revenue any information
			 related to the investigation and enforcement of section 162(c)(4) of the
			 Internal Revenue Code of 1986, including any no-match letter and any
			 information in the earnings suspense file.
					(e)Effective
			 dates
						(1)Except as provided
			 in paragraph (2), this section and the amendments made by this section shall
			 take effect on the date of the enactment of this Act.
						(2)The amendments
			 made by subsections (a) and (b) shall apply to taxable years beginning after
			 the date of the enactment of this Act.
						IIIEnhancing and
			 Fully Utilizing Methods of Interior Enforcement
			301.Increase
			 investigative efforts
				(a)Federal
			 agentsThe Secretary shall provide for an additional 1,150 agents
			 for United States Immigration and Customs Enforcement to enforce United States
			 immigration laws and punish those who violate them.
				(b)Criminal alien
			 programThe Secretary shall provide for an additional 140
			 officers for the criminal alien program who are authorized to identify and
			 remove criminal aliens encountered in Federal, State, and local detention
			 facilities.
				(c)State and local
			 law enforcement supportThe Secretary shall provide for the
			 training of not less than 250 State or local law enforcement officers in
			 Federal immigration law enforcement procedures.
				302.Increased
			 oversight of agentsTo ensure
			 the ability of United States Immigration and Customs Enforcement and United
			 States Customs and Border Patrol to enforce integrity and ethical behavior
			 throughout their expanded ranks, the Secretary shall increase by not less than
			 eight the number of special agents available to the Office of Professional
			 Responsibility of the United States Immigration and Customs Enforcement.
			303.Border relief
			 grant program
				(a)In
			 generalThe Secretary is authorized to make grants to—
					(1)sheriffs’ offices
			 of counties any part of which is within 25 miles of the southern international
			 border of the United States; and
					(2)police departments
			 serving a city, town, or other political subdivision in a county any part of
			 which is within 25 miles of the southern international border of the United
			 States, including police departments of Indian tribes serving a community any
			 part of which is within 25 miles of such border.
					(b)Use of
			 fundsGrant funds received under subsection (a) may be used for
			 the following:
					(1)To conduct law
			 enforcement operations in order to enforce criminal laws, prevent and punish
			 criminal activity, and protect the lives, property, and security of the people
			 within the jurisdiction of the grant recipient.
					(2)To transfer aliens
			 detained or in the custody of the grant recipient who are not lawfully present
			 in the United States to appropriate Federal law enforcement officials.
					(3)To enforce State
			 and Federal laws relating to controlled substance trafficking and enforce other
			 State and Federal criminal laws.
					(4)To pay for costs
			 of—
						(A)hiring, equipping,
			 training, and otherwise controlling the operations and deployment of, law
			 enforcement officials engaged in duties described in paragraph (1), (2), or
			 (3), or the costs of paying overtime to such officials; and
						(B)detaining,
			 housing, and transporting aliens who are not lawfully present in the United
			 States, and who are taken into custody by the grant recipient, until the aliens
			 are transferred to appropriate Federal law enforcement officials.
						(5)To construct,
			 maintain, or operate detention facilities to detain aliens who are unlawfully
			 present in the United States, except that not more than 20 percent of such
			 funds may be used for the construction or renovation of detention or similar
			 facilities.
					(c)Application
					(1)In
			 generalEach entity seeking a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require.
					(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
						(A)describe the
			 activities for which a grant under this section is sought; and
						(B)provide such
			 additional assurances as the Secretary determines to be essential to ensure
			 compliance with the requirements of this section.
						(d)RegulationsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall issue regulations to carry out
			 this section.
				(e)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this section
			 $200,000,000 for fiscal year 2010 and each succeeding fiscal year.
				304.Rewards
			 programSection 274 of the
			 Immigration and Nationality Act (8 U.S.C. 1324) is amended by adding at the end
			 the following:
				
					(f)Rewards
				program
						(1)In
				generalThere is established within the Department of Homeland
				Security a program for the payment of rewards to carry out the purposes of this
				section.
						(2)PurposeThe
				rewards program shall be designed to assist in the elimination of commercial
				operations to produce or sell fraudulent documents to be used for entering or
				remaining in the United States unlawfully and to assist in the investigation,
				prosecution, or disruption of a commercial alien smuggling operation.
						(3)AdministrationThe
				rewards program shall be administered by the Secretary of Homeland Security, in
				consultation, as appropriate, with the Attorney General and the Secretary of
				State.
						(4)Rewards
				authorizedIn the sole discretion of the Secretary of Homeland
				Security, such Secretary, in consultation, as appropriate, with the Attorney
				General and the Secretary of State, may pay a reward to any individual who
				furnishes information or testimony leading to—
							(A)the arrest or
				conviction of any individual conspiring or attempting to produce or sell
				fraudulent documents to be used for entering or remaining in the United States
				unlawfully or to commit an act of commercial alien smuggling involving the
				transportation of aliens;
							(B)the arrest or
				conviction of any individual committing such an act;
							(C)the arrest or
				conviction of any individual aiding or abetting the commission of such an
				act;
							(D)the prevention,
				frustration, or favorable resolution of such an act, including the dismantling
				of an operation to produce or sell fraudulent documents to be used for entering
				or remaining in the United States, or commercial alien smuggling operations, in
				whole or in significant part; or
							(E)the identification
				or location of an individual who holds a key leadership position in an
				operation to produce or sell fraudulent documents to be used for entering or
				remaining in the United States unlawfully or a commercial alien smuggling
				operation involving the transportation of aliens.
							(5)Authorization of
				Appropriations
							(A)In
				generalThere are authorized to be appropriated such sums as may
				be necessary to carry out this subsection.
							(B)Availability of
				fundsAmounts appropriated pursuant to the authorization of
				appropriations in subparagraph (A) are authorized to remain available until
				expended.
							(6)IneligibilityAn
				officer or employee of any Federal, State, local, or foreign government who,
				while in performance of his or her official duties, furnishes information
				described in paragraph (4) shall not be eligible for a reward under this
				subsection for such furnishing.
						(7)Protection
				measuresIf the Secretary of Homeland Security, the Secretary of
				State, or the Attorney General determines that an individual who furnishes
				information or testimony described in paragraph (4), or any spouse, child,
				parent, son, or daughter of such an individual, must be protected, such
				official may take such lawful action as the official considers necessary to
				effect such protection.
						(8)Limitations and
				certification
							(A)Maximum
				amountNo reward under this subsection may exceed
				$100,000.
							(B)ApprovalAny
				reward under this subsection exceeding $50,000 shall be personally approved by
				the Secretary of Homeland Security.
							(C)Certification
				for paymentAny reward granted under this subsection shall be
				certified for payment by the Secretary of Homeland Security.
							(9)PublicityThe
				Secretary of Homeland Security shall be responsible for developing and
				implementing an advertising strategy to make known the rewards described within
				this section in order to solicit
				informants.
						.
			305.Increased
			 detention facilities for aliens apprehended for illegal entry
				(a)In
			 generalThe Secretary shall construct or make arrangements for
			 the availability of 8,000 additional beds for detaining aliens taken into
			 custody by immigration officials.
				(b)Use of existing
			 facilitiesIn carrying out subsection (a), the Secretary shall
			 carry out efforts to—
					(1)contract private
			 facilities whenever possible to promote efficient use and to limit the Federal
			 Government’s maintenance of and liability for additional infrastructure for
			 detaining aliens;
					(2)utilize State and
			 local facilities for the provision of the additional beds required by
			 subsection (a); and
					(3)utilize Base Realignment and Closure
			 facilities or active duty facilities for detaining aliens.
					(c)ConstructionIf
			 the Secretary is unable to meet the requirement of subsection (a) using
			 existing facilities as described in subsection (b), the Secretary shall
			 construct the facilities necessary to meet such requirement.
				(d)ResponsibilitiesThe Secretary shall be responsible for
			 providing humane conditions, health care, nutrition, and psychological
			 services, as well as education for minors, for aliens detained by the United
			 States.
				(e)AuthorizationThere
			 is authorized to be appropriated such funds as may be necessary to carry out
			 this section.
				306.Additional
			 Immigration judgeships and law clerks
				(a)JudgeshipsNot later than 6 months after the date of
			 the enactment of this Act, the Attorney General shall create and fill 20
			 additional positions for immigration judges.
				(b)ClerkshipsThe
			 Attorney General shall ensure that there is not fewer than one law clerk
			 dedicated to assisting every two immigration judges.
				307.Media
			 campaign
				(a)In
			 generalThe Secretary of Labor and the Secretary shall develop
			 strategies to inform the public of changes in immigration policies created
			 pursuant to this Act.
				(b)Notification of
			 changes to employment verification processThe Secretary of Labor
			 shall employ, at the Secretary of Labor's discretion, a combination of
			 multilingual print, television, Internet, and radio media to notify employers
			 of changes to the employment verification process. Such notifications may
			 encourage compliance with this Act and explain penalties for noncompliance with
			 this Act or the amendments made by this Act.
				(c)Multilingual
			 media campaignThe Secretary shall develop a multilingual media
			 campaign explaining the provisions of this Act and the amendments made by this
			 Act, the schedule for implementation of such provisions and amendments, and the
			 penalties for noncompliance with such provisions and amendments. Such campaign
			 may be targeted toward undocumented aliens and emphasize—
					(1)provisions in this
			 Act that enhance border security and interior enforcement;
					(2)punishment for
			 apprehension and forced removal of undocumented aliens; and
					(3)legal methods of
			 reentering the United States or obtaining an authorization for employment in
			 the United States.
					(d)Cooperation with
			 other governmentsThe Secretary shall make all reasonable
			 attempts to cooperate with the governments of the foreign countries from which
			 large numbers of undocumented aliens originate in carrying out this
			 section.
				
